Hell, C. J.
The presumption of ownership arising from the recital made by the levying officer in the entry of the levy, that the property levied upon was in the possession of the defendant in fi. fa. at the time of the levy, was fully rebutted by the undisputed evidence in behalf of the claimant. The verdict in the justice’s court finding the property subject was contrary to law,, because it was without any evidence to support it, and in direct conflict with the undisputed evidence. The certiorari by the claimant should have been sustained by the judge of the superior court. . Judgment reversed.